Exhibit 10.2

 

Termination of Employment Agreement

 

 

In consideration for the parties’ entry into that certain Employment Agreement
between Players Network and Mark Bradley Feldgreber dated July 17, 2015, Players
Network and Mark Bradley Feldgreber hereby agree that, effective as of July 1,
2015, that certain Employment Agreement dated September 1, 2010 (the “2010
Agreement”), between Players Network and Mark Bradley Feldgreber is hereby
terminated. Neither party to the 2010 Agreement shall have any continuing
obligations thereunder, except that any amounts due by Players Network to Mark
Bradley Feldgreber pursuant to the 2010 Agreement as of the date hereof shall
continue to be due and owing by Players Network to Mark Bradley Feldgreber.

 



 

 

    PLAYERS NETWORK       Dated: July 17, 2015 By:     Name:     Title:        
  /s/ Mark Bradley Feldgreber Dated: July 17, 2015 Mark Bradley Feldgreber





 

 





